UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

GMFS, LLC CIVIL ACTION
VERSUS
CENLAR FSB N().: 18-00582-BAJ-RLB

RULING AND ORDER

Before the Court is GMFS, LLC's Motion to Dismiss (Doc. 15) the
counterclaims Cenlar FSB asserts against it. For the reasons that follow, the Motion

(Doc. 15) is DENIED.
I. BACKGROUND

This is a contract dispute. lt arises from a mortgage loan subservieng
agreement between GMFS and Cenlar_ (Doc. 1-1). Cenlar agreed to Service GMFS's
loans and GMFS agreed to pay Cenlar in exchange (Id. at § 4.1). GMFS also agreed
to pay Cenlar an exit fee if GMFS terminated the agreement without cause. (Icl. at

§ 5.2).

GMFS terminated the agreement (Doc. 10 at 1| 68). Cen]ar responded by

withholding amounts due to GMFS under an invoice. (Doc. 1 at 11 22). GMFS then

sued Cenlar for breaching the agreement, converting GMFS’s funds, and negligently

and intentionally interfering with GMFS’s economic advantage (Id. at 1111 28-55).1

In its Complaint, GMFS alleges that Cenlar breached the agreement by taking
an exit fee to which it was not entitled. (Id. at 11 22)- Cenlar was not entitled to an
exit fee, GMFS alleges, because § 5.3 of the agreement provides that no exit fee is
payable upon a with-cause termination, and GMFS terminated the agreement with

cause- (Id. at 11 20). Cenlar disagrees

Cenlar counterclaimed against GMFS for breaching the agreement (Doc. 10 at
1111 67-132). Cenlar alleges that GMFS breached § 6.2 of the agreement by failing to
notify Cenlar of loan-level breaches of the agreement and by denying Cenlar the
opportunity to cure such breaches. (Id. at 1]1[ 78-79). And Cenlar asks for declarations
that GMFS terminated the agreement without cause and that Cenlar is entitled to
an exit fee under § 5.2 of the agreement (Id. at 11 100). Cenlar also asserts a first-
party indemnity claim against GMFS under § 8.3 of the agreement (Id. at 1['1| 121-

132).

Now, GMFS moves to dismiss three of Cenlar’s four counterclaims for failure
to state a claim. See FED. R. CIV. P. 12(b)(6). GMFS asserts that Cenlar’s declaratory-
judgment counterclaim is redundant, Cenlar’s breach-of-contract counterclaim is
linked to a notice-of-breach provision that does not qualify as an independent

covenant and so cannot support a breach-of-contract claim, and Cenlar’s first-party

 

1 The Court has subject-matter jurisdiction: the parties are completely diverse and the amount in
controversy exceeds the jurisdictional minimum. See 28 U.S.C. § 1332(3)(1).

2

indemnity claim is not cognizable under New Jersey law. (Doc. 15.). Cenlar opposes.
(Doc.26). lt rejoins that its declaratory-judgment counterclaim is not redundant, the
notice-of-breach provision is an independent covenant, and its first-party indemnity

claim finds support in the language of the agreement (Id.).
II. LEGAL STANDARD

To overcome GMFS’s motion, Cenlar must plead plausible claims for relief.
Rom,ero v. C£ty of Grapev£ne, Tex., 888 F.Bd 170, 176 (5th Cir. 2018) (citing Ashcroft
v. Iqbo:£, 556 U.S. 662, 678 (2009)). A claim is plausible if it is pleaded with factual
content that allows the Court to reasonably infer that GMFS is liable for the
misconduct alleged. Eclionwe 1). Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbocl,
556 U.S. at 678). The Court accepts as true the well-pleaded facts of Cenlar’s
counterclaims and views those facts in the light most favorable to Cenlar. M£dwest

Feeders, Inc. 1). Bank ofFranklin, 886 F.3d 507, 513 (5th Cir. 2018).

III. CHOICE OF LAW

Because the Court’s jurisdiction is based on diversity of citizenship, the Court
applies Louisiana substantive law. Boyett u. Redla,ncl Ins. Co., 741 F.3d 604, 607 (5th
Cir. 2014) (citing Erie R.R. Co. v. Tompk£ns, 304 U.S. 64 (1938)). Louisiana’s choice-
of-law rules are substantive, so the Court applies them here. Weber v. PACT XPP
Tech., AG, 811 F.Sd 758, 770 (5th Cir. 2016) (citing Klaxon Co. v. Stentor Elec. Mfg.
Co., 313 U.S. 487, 496-497 (1941)). Louisiana’s choice-of-law rules require the Court

to honor a contractual choice-of-law provision, except to the extent the law chosen

“contravenes the public policy of the state” whose law would otherwise apply. LA. CIV.
CoDE art. 3540.

GMFS and Cenlar entered into an agreement with a contractual choice of law
provision:

This Agreement shall be construed in accordance with the laws of the

State of New Jersey and the obligations, rights and remedies of the

parties hereunder shall be determined in accordance with the laws of

the State of New Jersey applicable to agreements made to be performed
therein, except to the extent preempted by federal law.

(Doc. 1-1 at § 9.7). The parties do not argue that application of New Jersey law
“contravenes the public policy of the state” whose law would otherwise apply, so the
Court honors the agreement and applies New Jersey law to the “obligations, rights[,]
and remedies” of the parties under the agreement.2 The Court applies federal law,
however, to the question whether the Court should exercise its discretion to dismiss
Cenlar’s declaratory-judgment counterclaim as redundant See Medtronic, Inc. v.
Mirowski Family Ventures, LLC, 571 U.S. 191, 199 (2014) (operation of federal
Declaratory Judgrnent Act is procedural); Solio Security, Inc. v. Cummings Eng’g.
Consultants, Inc., No. A-lZ-CA-722-SS, 2012 WL 13027556, at *7 (`W.D. Tex. Oct. 2,
2012) (applying federal Declaratory Judgment Act in contract dispute despite

contract provision calling for application of Arizona law).

 

2 The parties do not analyze choice of law; they simply point to § 9.7 of the agreement and conclude
that New Jersey law applies

IV. DISCUSSION
A. Declaratory Relief

For its first counterclaim, Cenlar seeks a declaration that GMFS terminated
the agreement without cause and that Cenlar is entitled to an exit fee under § 5.2 of
the agreement (Doc. 10 at 1[ 100). GMFS asks the Court to dismiss the counterclaim
because it mirrors GMFS’s breach-of-contract claim. (Doc. 15-1 at p. 4). ln GMFS’s
view, the claims are redundant because they raise the same question: whether Cenlar

is entitled to an exit fee under § 5.2 of the agreement (Id.).

The Declaratory Judgment Act empowers the Court to “declare the rights and
other legal relations of any interested party” in a “case of actual controversy within
its jurisdiction.” 28 U.S.C. § 2201(a). lt “confer[s] on federal courts unique and
substantial discretion in deciding whether to declare the rights of litigants.” Wilton

v. Seven, Falls Co., 515 U.S. 277, 286 (1995).

Some courts have exercised that discretion to dismiss redundant declaratory-
judgment counterclaims See, e.g., Burlington Ins. Co. v. Ranger Specialized, Glass,
Inc., No. 4:12-CV-1759, 2012 WL 6569774, at *2 (S.D. Tex. Dec. 17, 2012); Waller U.
DB3 Holdings, Inc., No. 3207-CV-0491, 2008 WL 373155, at *3 (N.D. Tex. Feb. 12,
2008). The reason for dismissal is straightforward: a redundant counterclaim adds
nothing to the suit and will become moot once plaintiffs claims are resolved. See

Burlington Ins Co., 20012 WL 6569774, at *2.

Other courts have declined to dismiss declaratory-judgment counterclaims at
the motion-to-dismiss stage. See, e.g., American Gen.eral Lr'fe In.s. Co. u. Bagley, No.
2-13-CV-89-RJS, 2013 WL 5916824, at *6 (D. Utah. Nov. 4, 2013); Pr£ncipal Life Ins.
Co v. Weiss, No. 09-CV-0840, 2009 WL 10687701, at *2 (E.D. Pa. July 30, 2009).
These courts reason that it is difficult to determine if a declaratory~judgment
counterclaim is actually redundant until trial, and keeping the counterclaim in the
case causes no harm. See Princ£pa£ Life Ins. Co. v. Lawrence Rucker 2007Ins. Trust,

674 F. Supp. 2d 562, 566 (D. Del. 2009).

Turning to Cenlar’s declaratory-judgment counterclaim, GMFS has not
convinced the Court that it should exercise its “unique” and “substantial” discretion
to dismiss the claim at so early a Stage. Wilton, 515 U.S. at 286; Brawley v. A£Zte£
Corp., No. 08-CV-68-PHX-FJM, 2008 WL 2065976, at *2 (D. Ariz. 2008) (following
the “majority rule” and declining to strike counterclaim as redundant). Nor has

GMFS convinced the Court that the counterclaim is in fact redundant

A judgment defeating a claim differs from a judgment awarding relief on an
affirmative claim. lf Cenlar prevails on summary judgment or following a jury trial,
it will obtain a judgment in its favor dismissing the case with prejudice See FED. R.
CIV. P. 58. That is all. lf Cenlar prevails on its declaratory-judgment counterclaim,
however, it will obtain a judgment that establishes its right to an exit fee under the
agreement See REsTATEMENT (SECoND) oF JUDGMENTS § 33. The collateral
consequences of the judgments may align, but the practical consequences do not: a

judgment in favor of Cenlar on GMFS’s claims could expose Cenlar to another suit

challenging Cenlar’s right to any uncollected portion of the exit fee. And such a
judgment would require Cenlar to take further action_i.e., file another lawsuit_to
obtain any uncollected portion of the exit fee. That collection suit would fail because
any claim to the exit fee would be barred by the compulsory-counterclaim rule. See
FED. R. CIV. P. 13(a). By contrast, a judgment in favor of Cenlar on Cenlar’s
declaratory-judgment counterclaim would, standing alone, give Cenlar the right to

any uncollected portion of the exit fee.

Because GMFS has not convinced the Court that it should exercise its
discretion to dismiss Cenlar’s declaratory-judgment counterclaim as redundant the

Court denies GMFS's motion to dismiss that counterclaim at this time.
B. Breach of Contract

Cenlar alleges that GMFS breached § 6.2 of the agreement by failing to notify
Cenlar of loan-level breaches of the agreement and by denying Cenlar the opportunity
to cure such breaches (Doc. 10 at 1111 102-110). GMFS argues that Cenlar fails to
plead a plausible claim because § 6.2's notice-of-breach provision is not an
independent covenant that can support a breach-of-contract claim. (Doc. 15-1 at p. 7).
Section 6.2 provides:

Owner/Servicer shall promptly notify Subservicer of any failure or
anticipated failure on its part to observe and perform any warranty,
representation, covenant or agreement required to be observed or
performed by it under this Agreement.

(Doc. 1-1 at § 6.2).

The Court looks to New Jersey law to decide if § 6.2 is an independent covenant
that can support a breach-of-contract claim. (Doc. 1-1 at § 9.7). New Jersey law
requires the Court to “examine the plain language of the contract and the parties’
intent, as evidenced by the contract’s purpose and surrounding circumstances.”
Highland Lakes Country Club & Cmty. Ass’n v. Franzino, 892 A-2d 646, 656 (N.J.
2006). To determine the parties’ intent, the Court “must examine the entire

agreement.” Williams v. Metzler, 132 F.Bd 937, 947 (3d Cir. 1997).

Section 6.2 is an independent covenant that can support Cenlar’s breach-of-
contract counterclaim. The Court finds unpersuasive GMFS’s argument that § 5.3, as
the more specific provision, governs § 6.2.3 A specific provision governs a general one
only when the provisions have the same function. fn re Cendant Corp. Sec. Litig., 454
F.Bd 235, 246-247 (3d Cir. 2006). Sections 6.2 and 5.3 have different functions Section
6.2 obliges GMFS to “promptly notify” Cenlar of Cenlar’s failure to “perform any
warranty, representation, covenant or agreement.” (Doc. 1-1 at § 6.2) (emphasis
added). The failure to perform that triggers GMFS’s notice obligation need not be
material (Id.). Section 5.3, by contrast, grants GMFS the right to terminate the
agreement for cause in the event Cenlar “material[ly] default[s] in performance of its
obligations” under the agreement; it does not cover non-material breaches of the

agreement (Id. at § 5.3). The Court declines GMFS’s invitation to interpret the

 

3 GMFS also asserts that § 6.2 is not an independent covenant because the provision does not indicate
when notice of breach must be provided. (Doc. 15-1 at p. 9). The Court disagrees Section 6.2 requires
GMFS to “promptly notify” Cenlar of a breach. (Doc. 1-1 at § 6.2).

8

agreement in a way that would eliminate GMFS’s obligation to “promptly notify”

Cenlar of non-material breaches of the agreement

Next, GFMS argues that Cenlar fails to plead a plausible breach-of-contract
claim because Cenlar does not allege that it fulfilled its obligations under the
agreement (Doc. 15-1 at p. 9). The argument lacks merit Cenlar specifically alleges
that it “has performed its obligations under the Subservicing Agreement.” (Doc. 10 at
1[ 103).

Because Cenlar has pleaded a plausible breach-of-contract counterclaim, the

Court denies GMFS’s motion to dismiss that counterclaim.
C. First-Party Indemnity

Cenlar counterclaims against GMFS for indemnity under § 8.3 of the
agreement (Doc. 10 at 1111 121-132). Section 8.3 provides:

Except as otherwise stated herein, Owner!Servicer shall indemnify and
hold Subservicer harmless against any loss, liability, forfeiture or
expense, including without limitation carrying costs, investigation costs,
ines, penalties and attorneys’ fees and expenses, including, without
limitation, the costs and expense of curing any breaches of
Owner/Servicer’s representations and warranties relating to the
Mortgage Loans (collectively, the “Liabi]ities”), suffered or incurred by
Subservicer arising out of, directly or indirectly resulting from or
relating to:

a. Owner/Servicer’s willful misfeasance, bad faith, fraud, gross
negligence, or reckless disregard of its obligations hereunder;

b. Any material misrepresentation made by Owner/Servicer in this
Agreement;

c. Any material breach by Owner/Servicer of a representation,
warranty or covenant of Owner)'Servicer contained in this
Agreement;

d. Errors and omissions in the processing, origination or servicing of
any Mortgage Loan prior to the applicable Transfer Date;

e. Compliance by Subservicer with instructions or requirements of
OwnerfServicer in connection with this Agreement; and

f. Any claim, litigation or proceeding to which Subservicer is made
a party as a result of its acting as, or status as, Subservicer of a
Mortgage Loan, other than any such claim, litigation or
proceeding (i) which is based on a misrepresentation, breach or
error or omission on the part of Subservicer and (ii) with respect
to which Subservicer must indemnify OwnerfServicer pursuant to
this Agreement.

(Doc. 1-1 at § 8.3). GMFS argues that Cenlar fails to plead a plausible indemnity
claim because New Jersey law does not recognize claims for first-party indemnity
(Doc. 15-1 at p. 10). Cenlar rejoins that its indemnity claim should stand because the
parties freely negotiated § 8.3, and New Jersey law does not bar claims for first-party

indemnity (Doc. 26 at p. 10).

The Court views § 8.3 under New Jersey’s rules for contract interpretation.
Mantilla v. NC Mocll Assocs., 770 A.2d 1144, 1151 (N.J. 2001). Those rules forbid the
Court from “mak[ing] a better contract for the parties than they themselves have seen
it to enter into.” Penn,barr Corp. v. Ins. Co. ofN. Am., 976 F.2d 145, 155 (3d Cir. 1992)
(citation omitted). New Jersey law grants parties to a freely-negotiated contract the
“utmost liberty” in contracting Rodriguez v. Raymours Furniture Co., 138 A.3d 528,
538 (N.J. 2016). Because GMFS neither disputes that the indemnity obligations in
§ 8.3 resulted from arms-length negotiations between sophisticated entities nor
identifies any ambiguity in the provision’s language, the Court enforces § 8.3 as it is

written. See Kampf U. Franklin Life Ins. Co., 161 A.2d 717, 720 (N.J. 1960).

10

A review of § 8.3 confirms that the parties envisioned first-party indemnity
obligations (Doc. 1-1 at § 8.3(0)). Section 8.3(c), for example, obliges GMFS to
indemnify Cenlar against any loss “directly or indirectly resulting from or relating to
. _ . any material breach by [GMFS] of a representation, warranty[,] or covenant of
[GMFS] contained in this Agreement.” (Iol.). GMFS has not explained how Cenlar
could have liability to a third party “directly . . . resulting from” GMFS’s material
breach of a “representation warranty[,] or covenant” in the agreement (Id.)
(emphasis added).4 Thus, the Court cannot interpret § 8.3 to apply only to third-party

indemnity claims without reading § 8.3(0) out of the agreement

Moving beyond the language of § 8.3(c), GM FS correctly notes that some courts
applying New Jersey law have rejected claims for first-party indemnity. See, e.g.,
Inv’rs Sov. chk v. Waldo Jersey City, LLC, 12 A.3d 264, 271 (N.J. Super. Ct. App.
Div. 2011); Atlcmtic City Assocs., LLC v. Carter & Burgess Consultants, Inc., 453 F.
App’x 174, 181 (3d Cir. 2011).5 These courts based their rejections on the language of
the particular indemnity provisions--not on any statutory or jurisprudential bar. See

Trouelers Indem. Co. v. Dammann & Co., 594 F.3d 288, 255 (3d Cir. 2010) (surveying

 

4 lnstead, GMFS offers a generality: § 8.3(c) could apply if a third party sues Cenlar for conduct by
GMFS that amounts to a material breach of the agreement (Doc. 29 at p. 5). Because GMFS does not
engage with the text of § 8.3(c) _ by explaining how and to whom Cenlar could have third-party
liability directly resulting from GMFS’s material breach of the agreement _ the Court finds GMFS's
argument unpersuasive.

5 Neither opinion is particularly instructive. Both courts considered standard indemnity provisions
without language reflecting an intent to allow first-party indemnity. Walolo Jersey Ci¢y, LLC, 12 A.3d
at 270 & n.6; Atlan.tic C£ty Assocs., 453 F. App'x at 177. And Atlontic C£ty Assocs. is a nonprecedential
opinion that relies on Trauelers, 594 F.3d at 255. See Internal Operating Procedures of the United
States Court of Appeals for the Third Circuit, lnternal Operating Procedure 5.7.

11

New Jersey law and finding no authority to permit or to categorically bar Hrst-party
indemnity claims). In Ti‘avelers, for example, the United States Court oprpeals for
the Third Circuit held that an indemnity provision did not permit claims for first-
party indemnity. Id. at 255. The court reasoned that because the provision used the
terms “indemnify,” “defend,” and “hold harmless,” the court had to give effect to each
term. Id. And because an indemnitor cannot “defend” or “hold harmless” an
indemnitee from itself, the court continued, the provision applied only to third-party

iiabiiir,y. 1a ai 255.

The indemnity provisions in Travelers and § 8.3 are similar in some ways. Both
use the terms “indemnify” and “hold harmless.” (Doc. 1-1 at § 8.3). And so as to both,
an interpretation that allows first-party indemnity claims would remove the
requirement of third-party liability created by the use of the “hold harmless”
language. See Trauelers, 594 F.Sd at 255. But unlike the indemnity provision in
Trave£ers, § 8.3 contains language reflecting an intent to permit flISt-p arty indemnity
claims. (Doc. 1-1 at § 8.3(0)). And as discussed above, interpreting § 8.3 to apply only
to third-party indemnity claims would read § 8.3(c) out of the agreement Adopting
either interpretation, then, would require the Court to ignore some language in the
agreement Because the parties have not briefed the conflict or suggested how the
Court should resolve it, the Court declines to decide if Cenlar may bring a first-party
indemnity claim against GMFS under § 8.3 and denies GMFS's motion to dismiss

Cenlar’s claim for Erst-party indemnity.

12

V. CONCLUSION

Accordingly,

IT IS ORDERED that GMFS, LLC’s Motion to Dismiss (Doc. 15) is

DENIED.

Baton Rouge, Louisiana, this l "'**day of January, 2019.

@WQ%Q~

JUDGE BRIAN~A-»JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT oF LoUIsIANA

13

